DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s filing dated 02/22/2022.
Claims 1, 5-6, 8-13 and 15 are allowed.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record is Um et al., US 20140163836 A1 and Torii et al., US 20040162644 A1.
	Um discloses a vehicle control apparatus comprising: 
a distance sensor configured to sense a distance from a speed bump (See at least ¶18); 
a speed sensor configured to sense a speed of a vehicle (See at least ¶34); 
a vehicle driver configured to control an operation of a brake or an operation of an accelerator (See at least ¶31); and 
a processor configured to provide an input parameter comprising a speed and a weight of the vehicle and a height of the speed bump to a prediction model and control the vehicle driver so that the brake is operated at a braking intensity outputted from the prediction model when the vehicle enters the speed bump on the basis of the distance from the speed bump (See at least ¶31 and 33).

Torii teaches wherein the prediction model is generated based on reinforcement learning by allowing a neural network to receive a training input parameter so as to output the braking intensity and to be trained based on feedback on the braking intensity outputted by the neural network, wherein the training input parameter comprises the speed of the vehicle, the weight of the vehicle, and a height of the speed bump, wherein the feedback relates to vertical movement of the vehicle after the vehicle enters the speed bump (See at least ¶32 and 33).
None of the prior art of record taken individually or in combination with prior art of record discloses:
(Claims 1 and 12) “wherein training the prediction model based on the feedback comprises training the neural network using a reward on a reduction of the vertical movement of the vehicle and penalty on an increase of the vertical movement of the vehicle, and wherein the prediction model acquires policy for minimizing the vertical movement of the vehicle after entering the speed bump.”
In combination with the remaining elements and features of the claimed invention. It is for those reasons that the applicant’s invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M.K./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662